TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00481-CV




DBC Pipeline Construction, Inc., Appellant

v.

City of Austin, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. GN502114, HONORABLE DARLENE BYRNE, JUDGE PRESIDING 




M E M O R A N D U M   O P I N I O N


                        On February 24, 2006, the parties informed us that they have resolved their dispute
and would be filing a joint motion to dismiss.  See Tex. R. App. P. 42.1(a).  To date, we have not
received such a motion.  Accordingly, in order to allow the parties time to complete any necessary
paperwork, we will abate the appeal for sixty days.  The appeal will be automatically reinstated in
sixty days.  The parties may file a motion to dismiss at any time.
 
 
                                                                                                                                                             
                                                                        W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Filed:   March 31, 2006